Citation Nr: 1229119	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from February 1997 to May 1997, May 2000 to November 2000, January 2002 to September 2002, July 2004 to September 2005, and August 2008 to September 2009.  The Veteran also had service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's claims files is currently at the Chicago, Illinois RO. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  A low back disability is etiologically related to the Veteran's active service.

2.  A bilateral hip disability is etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A bilateral hip disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to those issues. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that his low back and bilateral hip disabilities were caused or aggravated by his periods of active duty.  

The Veteran's January 1997 enlistment medical examination was devoid of any notations regarding musculoskeletal problems-including a preexisting back or bilateral hip disability.  In a July 1998 National Guard record, the Veteran was noted to have a preexisting spine condition.  The record indicated that the Veteran was diagnosed as having an "irregular spine" one month prior, and was prescribed insoles. 

In a March 2000 predeployment medical assessment, the provider found the Veteran to be deployable and without any musculoskeletal disabilities.  Upon separation physical in October 2000, the Veteran was shown to have a normal spine and other musculoskeletal examination.  

A medical examination, dated in January 2002, noted normal spine/other musculoskeletal.  During an October 2002 physical, the Veteran was noted to have back pain, and that he was stable on a permanent profile.  

In a July 2004 service treatment record, the Veteran sought treatment for complaints of low back and bilateral hip pain.  He was sent to rest and ice the area.  No clinical diagnosis was made at that time.  

A November 2004 National Guard record notes that the Veteran had complaints of frequent low back, left hip, and knee pain.  He indicated that it resolves with rest.  Physical examination revealed asymmetry of supination with the left being greater than the right.  He was evaluated for orthotics.  

In a January 2005 record, a podiatrist indicated that the Veteran had low back pain possibly due to leg length discrepancy.  It was noted that he favors one leg causing muscle strain in the low back.  The Veteran was diagnosed as having an acquired deformity of unequal leg length.  

In a November 2005 record from the Veteran's treating orthopedist, he indicated that the Veteran had a one-year history of left hip-flexor dysfunction related to running in the military.  He also noted that the Veteran fell from his bed in the barracks and this resulted in surgery on his urethra.  He reported increasing pain in the anterior hip and groin/hip-flexor after this surgical intervention.  The orthopedist found that the Veteran's left lower extremity was shorter than the right, with a posterior inominate noted.  He had limitation of motion in the left hip, and pain during flexion and extension of the lumbar spine.  That same month, the orthopedist indicated that the Veteran may have iliotibial band disorder and/or fasciitis.  

In a December 2005, post-deployment questionnaire, the Veteran denied any back pain, muscle aches, or swollen/stiff/painful joints during his deployment.  In another post-deployment questionnaire dated that same month, the Veteran left his answer blank for whether he experienced back pain currently or during his deployment.  He filled out his answers for all other health-related questions.  He did note that during his deployment he fell on a ladder and had surgery.  

In a January 2006 letter from a physical therapist, he indicated that the Veteran was a patient of his after a November 2005 referral from the Veteran's treating orthopedist.  The physical therapist indicated that the Veteran had left hip/groin and lumbar pain present for one year due to running in the military.  The military did not approve of the Veteran's physical therapy and he had to stop going.  

During a July 2006 VA orthopedic consult, the Veteran reported experiencing intermittent low back and hip problems since at least 2002.  The Veteran reported, however, that his symptoms first started following a fall, during which he hit his lower back on a rock.  Noted was a history of private treatment for left leg length discrepancy.  The nurse practitioner assessed the Veteran as having left hip/anterior pelvis pain, low back pain, and intermittent knee pain of unclear etiology.  She stated that he has a perceived leg length discrepancy, but noted that radiographs of the hip and lumbar spine were unremarkable.  

The Veteran was afforded a VA examination in August 2006, during which the examiner was unable to render a diagnosis for any disability of the low back or hips.  

In a July 2007 letter from the Veteran's treating physician, he indicated that the Veteran had back pain develop following a fall during which he suffered a crushed urethra.  The Veteran recalled the pain in his low back intensifying following the fall, and has reported continued low back pain since that injury.  The physician indicated that the Veteran likely had an annular tear caused by his injury, and that his persistent symptoms are a direct cause and effect of that injury.  

The Veteran continues to receive VA and private treatment for his low back and bilateral hip complaints.  

In a June 2007 letter, a treating neurologist indicated the Veteran complained of constant low back pain.  He noted the Veteran's in-service fall from a bunk, landing on his perineum, and rupturing his urethra, which required emergency surgery.  The Veteran advised that he has experienced low back pain with radiation since that time.  He diagnosed the Veteran as having small central L4-5 disc protrusion, and annular tear L4-5.  He indicated that range of motion testing was normal in the bilateral hips, and complete neurological examination was normal.  

During a pain management appointment in 2007, the Veteran was noted to have a L4-5 annular tear and lumbar degenerative disc disease with lumbar radicular pain.  During that same timeframe, the Veteran reported the onset of his back pain as occurring two years prior, following an in-service fall injuring his urethra.  He related that his pain was mostly in his penis, but that his back pain increased following the fall and has continued since.  Further, he reported that this pain radiates into his bilateral buttocks.  He stated that 30-mile walks during active duty exacerbated his spinal symptoms.  

During his 2008 VA treatment, the Veteran reported the onset of his back pain was in 2002, but it increased significantly during his injury after falling out of his bunk during active duty.  

The Veteran was afforded another VA examination of the spine in October 2009.  He recalled an instance during service when he was doing a 15-mile march when his back and legs gave out on him.  He stated that since that time he has had problems with his back and legs.  Following physical examination, the Veteran was diagnosed as having lumbar spinal stenosis with bilateral-hip femoral acetebular impingement.  

The examiner opined that the Veteran's lumbar spine disability is less likely than not related to his activity duty.  In so opining, he indicated that radiographs show mild degenerative changes of the spine, and thus, it is more likely that the spinal stenosis is a consequence of normal aging.  As for the Veteran's bilateral hips, the examiner indicated that the current disabilities are unrelated to the in-service treatment for complaints of back and leg pains.  In so opining, the only rationale the examiner provided was that there was "no clinical or radiographic evidence that would suggest cam impingement is at all related to his service duties."  

There is no question that the Veteran is currently diagnosed as having low back and bilateral hip disabilities.  Therefore, the question to be decided in the present appeal is whether such disabilities are associated with the Veteran's active duty.

In determining whether the Veteran is entitled service connection, the Board must weigh the conflicting opinions on the question of the etiology of the Veteran's low back and bilateral hip disabilities.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In considering the medical opinions, the Board finds that the competent medical opinion evidence on the question of whether there exists a medical nexus between a current low back and bilateral hip disabilities and active duty is, at the very least, in relative equipoise.  

The August 2006 VA examiner did not diagnose any disability of the low back or bilateral hips, and the Veteran was subsequently activated again in August 2008.  The October 2009 VA examiner diagnosed lumbar spinal stenosis with bilateral-hip femoral acetebular impingement, but found neither to be related to the Veteran's service.  Further, he noted that there was no clinical or radiographic evidence to support a positive nexus for these two disabilities.  He merely noted that the Veteran's lumbar spine disability was related to aging (the Veteran was not yet 33 years old at the time of the examination).  This examiner did not address the Veteran's significant history of in-service treatment for back and hip complaints, nor did he address the injury following his fall from his bunk while on active duty.  These were well-documented throughout the claims file.  Thus, the Board finds that these cursory opinions do not weigh strongly for or against the claim.

There are also letters and treatment records from private treating physicians essentially indicating that the Veteran's back and hip disabilities had their onset during military service.  These assertions were made following the Veteran's report of his medical history.  

The Board recognizes that there are some instances during which the Veteran was suspected of having a left leg length discrepancy.  The Board notes that the evidence does not show that this is a congenital disability.  In fact, a January 2005 service treatment records notes that the Veteran has an acquired deformity of unequal leg length.  

Moreover, considering the fact that the Veteran was activated multiple times during his National Guard service, there are no records showing that upon activation he had a preexisting back or hip disability.  In 1998, the Veteran was noted to have a history of back problems, but upon activation in 2000, his back was found to be normal.  After activation in July 2004, the Veteran again complained of low back and bilateral hip pain, but no diagnosis was rendered.  It was while activated that he was shown to have uneven leg lengths.  Thus, the Board cannot conclude that the Veteran's back and bilateral hip disabilities clearly and unmistakably preexisted any of his periods of active duty.  

The Board finds that the Veteran is competent to describe the circumstances surrounding his in-service injuries and low back/hip pain because such actions come to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Veteran's statements concerning the low back and bilateral hip problems that he has experienced from his active duty through the present have been consistent and credible.

The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, as the Veteran is competent to describe his in-service injury to his back and his subsequent back and bilateral hip pain, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for his low back and bilateral hip disabilities are warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a low back disability is granted.

Service connection for a bilateral hip disability is granted.  





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


